United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 22-1844
                         ___________________________

                             United States of America

                                       Plaintiff - Appellee

                                         v.

                     Kelvin R. Williams, also known as Chop

                                    Defendant - Appellant
                                  ____________

                     Appeal from United States District Court
                for the Western District of Missouri - Kansas City
                                 ____________

                          Submitted: September 15, 2022
                            Filed: September 20, 2022
                                  [Unpublished]
                                  ____________

Before LOKEN, GRUENDER, and BENTON, Circuit Judges.
                          ____________

PER CURIAM.

       Kelvin R. Williams appeals after he pled guilty to a drug offense pursuant to
a plea agreement containing an appeal waiver. Having jurisdiction under 28 U.S.C.
§ 1291, this court dismisses the appeal based on the appeal waiver.
      Williams challenges the below-Guidelines sentence the district court 1
imposed. Counsel has moved for leave to withdraw and has filed a brief under
Anders v. California, 386 U.S. 738 (1967). Counsel acknowledges the appeal waiver
but argues that the Guidelines base offense level and a three-level aggravating-role
adjustment under U.S.S.G. § 3B1.1(b) were based on unreliable hearsay. The appeal
waiver is enforceable, as counsel’s arguments fall within the scope of the appeal
waiver, the record shows that Williams entered into the plea agreement and the
appeal waiver knowingly and voluntarily, and no miscarriage of justice would result
from enforcing the waiver. See United States v. Scott, 627 F.3d 702, 704 (8th Cir.
2010) (de novo review); United States v. Andis, 333 F.3d 886, 889-92 (8th Cir. 2003)
(en banc) (appeal waiver will be enforced if appeal falls within scope of waiver,
defendant knowingly and voluntarily entered into plea agreement and waiver, and
enforcing waiver would not result in miscarriage of justice); see also 21 U.S.C.
§ 841(b)(1)(B) (maximum prison sentence is 40 years).

      This court has reviewed the record independently under Penson v. Ohio, 488
U.S. 75 (1988), and has found no non-frivolous issues outside the scope of the appeal
waiver.

      The appeal is dismissed, and counsel’s motion to withdraw is granted.
                       ______________________________




      1
      The Honorable David Gregory Kays, United States District Judge for the
Western District of Missouri.

                                         -2-